966 F.2d 701
296 U.S.App.D.C. 181
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CAPITAL NETWORK SYSTEM, INC., Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION and United States ofAmerica, Respondents.
No. 92-1044.
United States Court of Appeals, District of Columbia Circuit.
May 6, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motion to dismiss and the response thereto, it is


2
ORDERED that the motion be granted.   The denial of petitioner's motion for an administrative stay is an unappealable interlocutory ruling, not a "final order" of the Commission.   See 28 U.S.C. 2342(1) (providing for review of final orders of the Commission);   Honicker v. Nuclear Regulatory Commission, 590 F.2d 1207, 1209 (D.C.Cir.1978), cert. denied, 441 U.S. 906 (1979) (dismissing as nonfinal petition for review of NRC's denial of emergency petition to shut down nuclear power plant).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.